Pee Curiam.
1. The court did not err in overruling the demurrers of the Bank of Bethlehem, one of the plaintiffs in error; nor in overruling the demurrers of Georgia Farm Loan Company, another one of the plaintiffs in error. The latter company was properly made a party to the case.
2. The evidence upon the controlling issues of fact in this case was conflicting, and the court erred in directing a verdict. The issues referred to should have been 'submitted to the jury under proper instructions from the court.
Pleading, 31 Cyc. p. 470, n. 79.
Trial, 38 Cyc. p. 1568, n. 98; p. 1569, n. 6; p. 1626, n. 69, •

Judgment reversed.


All the Justices concur, except as stated beloiv.